                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Wave Petroleum Operating, LLC,      )
                                    )    ORDER RE STATUS CONFERENCE
               Plaintiff,           )
                                    )
      vs.                           )
                                    )
New IPT, Inc.,                      )
                                    )    Case No. 1:19-cv-272
               Defendant.           )
______________________________________________________________________________

       A status conference will be held before the magistrate judge on October 6, 2020, at 9:30 a.m.

The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.                         .

       Dated this 4th day of March, 2020.


                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
